Determination of respondent New York State Liquor Authority dated March 2, 1994, which suspended petitioner’s off-premises liquor license for 60 days, 45 forthwith and 15 deferred, and imposed a $1,000 bond forfeiture, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Stephen Crane, J.], entered May 9,1994) dismissed, without costs.
Substantial evidence supports respondent’s determination, which turned largely on witness credibility, that petitioner purchased liquor from an unlicensed wholesaler in violation of Alcoholic Beverage Control Law § 102 (3-b) (see, 300 of Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 180-181; Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). The penalty imposed was proportionate to an offense that deprives legitimate wholesalers of business that should rightfully be theirs and deprives the State of tax revenue. Concur— Sullivan, J. P., Rosenberger, Nardelli and Williams, JJ.